UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                                 :
CYNTHIA K. DOLL,                 :                                      CASE NO. 1:18-cv-1591
                                 :
      Plaintiff,                 :                                      OPINION & ORDER
                                 :                                      [Resolving Doc.1]
vs.                              :
                                 :
COMMISSIONER OF SOCIAL SECURITY, :
                                 :
      Defendant.                 :
                                 :
                                 :


JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          On July 12, 2018, Plaintiff Cynthia K. Doll filed a complaint that asked for judicial

review of Defendant Social Security Commissioner’s decision to deny her application for

disability insurance benefits and supplemental security income.1 On June 28, 2019,

Magistrate Judge George J. Limbert recommended that the Court vacate the

Commissioner’s final decision and remand the case for further proceedings.2

          Any objections to Magistrate Judge Limbert’s Report and Recommendation (“R&R”)

were due by July 13, 2019. None were filed.

          The Federal Magistrates Act requires a district court to conduct a de novo review only

of those portions of an R&R to which the parties have objected.3 Absent objection, a district

court may adopt the R&R without review.4 Because no party has objected to the R&R, this




          1  Doc. 1. Plaintiff and Defendant filed merits briefs. Docs.12, 15. Plaintiff replied to Defendant’s brief. Doc. 16.
          2  Doc.17.
           3 28 U.S.C. § 636(b)(1).

           4 See Thomas v. Arn, 474 U.S. 140, 149–52 (1985). Failure to timely object may waive a party’s right to appeal the

district court’s order adopting the R&R. Id. at 155; United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981).
Case No. 1:18-cv-1591
Gwin, J.

Court may adopt the R&R without further review. Nonetheless, the Court conducted its

own review of the record and agrees with the conclusions in the R&R.

       Accordingly, the Court ADOPTS Magistrate Judge Limbert’s R&R, incorporating it

fully herein by reference, VACATES the Commissioner’s final decision, and REMANDS the

case for proceedings consistent with the opinion.

       IT IS SO ORDERED.


Dated: August 22, 2019                         s/      James S. Gwin
                                              JAMES S. GWIN
                                              UNITED STATES DISTRICT JUDGE




                                            -2-
